          Case 1:20-cv-00632-JSR Document 50 Filed 03/18/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 KRISTOPHER R. OLSON, individually and on behalf               Case No. 1:20-cv-00632-JSR
 of all others similarly situated,

        Plaintiff,

 v.

 MAJOR LEAGUE BASEBALL; MLB ADVANCED
 MEDIA, LP; HOUSTON ASTROS, LLC; and
 BOSTON RED SOX BASEBALL CLUB, LP,

        Defendants.


                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Marisa Antos-Fallon, who is admitted to practice in this

Court, respectfully enters her appearance as counsel for defendant Houston Astos, LLC and

requests that copies of all future pleadings, filings, notices, correspondence, and other papers be

served upon her.

Dated: March 18, 2020


                                             VINSON & ELKINS LLP

                                             /s/ Marisa Antos-Fallon
                                             Marisa Antos-Fallon
                                             666 Fifth Avenue, 26th Floor
                                             New York, NY 10103
                                             Telephone: (212) 237-0151
                                             Facsimile: (212) 237-0100
                                             (mantos-fallon@velaw.com)

                                             Counsel for Defendant Houston Astros, LLC
